Since I believe that summary judgment was inappropriate on behalf of Magnum Restaurants, Inc., I respectfully dissent.
All agree that we are to be guided by Fyffe v. Jeno's, Inc.
(1991), 59 Ohio St. 3d 115, 570 N.E.2d 1108. No serious question exists that the boiling hot oil used to prepare french fries is dangerous and that extra precautions must be taken to avoid injury when handling and/or disposing of the oil. Everybody agrees that the oil must be discarded periodically. The points of disagreement involve whether or not the procedures used and tolerated by Magnum Restaurants, Inc. were dangerous to its teenage employees to the extent that eventual injury to an employee was a virtual certainty.
Equipment is on the market for a very modest price which avoids handling of the hot oil almost entirely. Magnum Restaurants, Inc. was aware of the equipment and chose not to spend the approximately $500 needed to purchase it. Instead, employees were asked to dispose of the oil used to prepare french fries by carrying the oil in a container over a floor which was periodically slippery. In theory, the container was supposed to have a lid on it, but after the serious injuries to Jonathan Foust, no one could find the lid. In fact, no one had used a lid for quite awhile.
In theory, the employees disposing of the oil were supposed to wear protective garb. No one in management on the night shift at the Burger King enforced the requirement and the young employees did the job in the most efficient and most dangerous way possible. They grabbed the containers while the oil was still hot. They did not take the time to don the protective garb or to let the oil cool.
I believe that we can take judicial notice of the fact that teenagers, especially teenage boys, are sometimes more interested in speed than in safety. Automobile liability insurance premiums tend to prove this, if proof is needed. When an employer asks a young person to handle something as dangerous as french fry oil, I believe that the employer must enforce safety requirements and provide the necessary safety equipment or face liability for the resulting injuries. *Page 459 
As a result, I believe that summary judgment was inappropriate as to Magnum Restaurants, Inc. I would sustain the first assignment of error as to Magnum Restaurants and remand the case for trial as to that named defendant.